                    Case 1:20-cr-00061-SPW Document 43 Filed 08/25/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-61-BLG-SPW-l
 JOHN RAYMOND VEUM                                                         USM Number: 18029-046
                                                                           Nicole R. Gallagher
                                                                           DcfeiiclaiU's Attorney



THE DEFENDANT:
       pleaded guilty to count(s)                        2
       pleaded nolo contendere to count(s) which
  □
       was accepted by the court
       was found guilty on count(s) affer a plea of
  □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                Offense Ended   Count
 21:84I A=Cd.F Possession With Intent To Distribute Methamphetamine;                                01/17/2020
 21:853(A)(1) and (2), 2I:88I(A)(11) Forfeiture Allegation and 18:2 Aiding and
 Abetting




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 ^    Count(s) 1 and 3 □ is 0 are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             August 25,2021
                                                             Date of Imposition of Judgment




                                                             Jignalure of Judge

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             August 25,2021_
                                                             bate
Case 1:20-cr-00061-SPW Document 43 Filed 08/25/21 Page 2 of 7
Case 1:20-cr-00061-SPW Document 43 Filed 08/25/21 Page 3 of 7
Case 1:20-cr-00061-SPW Document 43 Filed 08/25/21 Page 4 of 7
Case 1:20-cr-00061-SPW Document 43 Filed 08/25/21 Page 5 of 7
Case 1:20-cr-00061-SPW Document 43 Filed 08/25/21 Page 6 of 7
Case 1:20-cr-00061-SPW Document 43 Filed 08/25/21 Page 7 of 7
